Citation Nr: 0822306	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-33 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for a left ankle 
disability.  

3. Entitlement to service connection for neck pain.  

4. Entitlement to service connection for headaches.  

5. Entitlement to service connection for herpes zoster.  

6. Entitlement to service connection for low back pain.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1976 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran requested and he was notified in April 2008 of a 
hearing scheduled at before a Veterans Law Judge in May 2008, 
but he failed to appear for the hearing. 

In an application in June 2003 and in a statement, dated in 
January 2004, the veteran raised the claim of service 
connection for a right hip disability, which is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1. Post-traumatic stress disorder is not diagnosed.  

2. A left ankle disability is not currently shown.  

3. Neck pain is not currently shown.  

4. Headaches are not currently shown.  

5. Herpes zoster related to an injury, disease, or event of 
service origin is not currently shown. 

6. Low back pain is not currently shown.  




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2. A left ankle disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

3. Neck pain is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

4. Headaches are not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

5. Herpes zoster is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

6. Low back pain is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003, in October 2003, and in March 
2006.  The notice included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The notice included a questionnaire 
for post-traumatic stress disorder, in order to elicit 
information to corroborate the alleged in-service stressors.  
The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  The notice included 
the provisions for the effective date of the claims, that is, 
the date of receipt of the claims, and for the degree of 
disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication in July 2005, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  As the claims of service connection are 
denied, no effect date or disability rating can be assigned 
as a matter of law, so there can be no possibility of any 
prejudice to the veteran with respect to the limited timing 
defect in the VCAA notice.  Sanders v. Nicholson, 487 F.3d 
881 (Fed.Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
a Veterans Law Judge in May 2008, but he did not appear for 
the hearing.  The RO has obtained the service medical 
records.  The veteran has not identified any additionally 
available evidence, such as VA or private medical records, 
for the RO to obtain on his behalf.  On a medical release 
form received in July 2004, the veteran indicated that he had 
been treated at various hospitals in Southern California as a 
civilian, from August 1993 to the present; however, he did 
not provide specific names or addresses of his health 
providers, as requested, for the RO to obtain those records 
pertinent to the claims.  

VA has not conducted medical inquiry in an effort to 
substantiate the claims of service connection due to the lack 
of current diagnoses.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty-to-assist provisions of 
the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Factual Background 

The service personnel records show that the veteran served on 
active duty in the Army from September 1976 to August 1992.  
His military occupational specialty was as an infantryman, 
and his decorations and awards include the combat infantry 
badge and parachutist badge.  



The service medical records do not show any complaint, 
finding, or diagnosis of a low back disability.  The records 
do show that in December 1986 the veteran sought counseling 
for marital difficulties.  In June 1987, the veteran was 
having problems on the job and marital problems at home, and 
the assessment was situational adjustment reaction.  On 
further evaluation, the impression was adjustment disorder 
with depressed mood.  He had left ankle complaints in March 
1981, and an X-ray was negative.  In April 1992, he 
complained of neck pain for the past four years with 
headaches, as a consequence of several whiplash injuries from 
parachuting, and one record indicates a diagnosis to rule out 
degenerative joint disease of the neck.  As for headaches, he 
was seen with complaints in August 1988 with a diagnosis of 
possible head cold and with complaints in April 1992, at 
which time he was variously diagnosed with probable migraine, 
chronic muscle contractor headaches, and tension headaches.  
As for skin complaints: in March 1984, recurrent sores on the 
back were described as impetigo; in February 1985, herpes 
zoster was noted; in December 1986, there was a skin lesion 
of the left leg; in March 1987, there was a rash on the 
abdomen; in July 1991, probable herpes simplex virus II was 
noted; and in February 1992, a laboratory study revealed 
varicella zoster.  

On physical examinations in May 1976, December 1980, June 
1985, June 1988, and March 1995, none of the examinations 
showed any of the claimed disabilities by complaint, finding, 
history, or diagnosis.  

There are no pertinent post-service medical records.  In 
short, post-traumatic stress disorder has not been diagnosed, 
and there is no medical evidence of a current left ankle 
disability, neck pain, headaches, herpes zoster, or low back 
pain.  

Analysis 

The veteran claims that he currently has post-traumatic 
stress disorder, a left ankle disability, neck pain, 
headaches, herpes zoster, and low back pain, all related to 
service.  

The veteran maintains that his mental problems were brought 
on by stress related to parachute jumps and combat 
operations, that his ankle and lower back were injured during 
a combat parachute jump into Panama, that head and neck 
injuries were sustained during training at Ft. Irwin, 
California, and that herpes developed as the result of 
contact with the jungle floor in Panama.  

The veteran claims that he has neck pain and headaches every 
day and that he experiences sleeping difficulties and abrupt 
mood changes as part of his mental problems.  

To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  Also, the veteran's statements 
do not reflect a contemporaneous medical diagnosis as post-
traumatic stress disorder has not been diagnosed.  And the 
veteran's statements have not supported a later diagnosis of 
post-traumatic stress by a medical professional for the same 
reason, that is, there is no diagnosis of post-traumatic 
stress disorder by a medical professional.  For these 
reasons, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of medical evidence of a current diagnosis of 
post-traumatic stress disorder, there is no valid claim for 
service connection. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

On the claims of service connection for left ankle 
disability, neck pain, headaches, and low back pain, although 
the veteran is competent to describe symptoms of 
musculoskeletal pain and headaches, none of the disabilities 
is a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of the disabilities therefore is medical in nature, 
that is, not capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that he has current 
left ankle disability, neck pain, headaches, or low back 
pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the fact of the veteran's combat 
status and his assertions that he suffered injuries during 
such service.  The veteran's assertions are consistent with 
the circumstances of his service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  Nevertheless, even if it is presumed 
that the veteran, as a combat veteran, suffered injuries 
during combat service, as he claims, to substantiate the 
claims there still must be medical evidence of a current 
disability and a nexus to service.  These requirements have 
not been satisfied in this case.  

In order to establish service connection, there must be 
evidence of a present disability or there can be no valid 
claims of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).


As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of current post-traumatic stress disorder, left 
ankle disability, neck pain, headaches, and low back pain, 
the preponderance of the evidence is against the claims, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

As for service connection for herpes zoster, a skin condition 
is a condition under case law, where lay observation has been 
found to be competent as to the presence of the disability.  
McCartt v. West, 12 Vet. App. 164 (1999).

And although the veteran is competent to declare that he has 
a skin condition, he is not competent to provide a medical 
nexus opinion between any current skin condition and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim that he has a current skin 
condition related to an injury, disease, or event of service 
origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  And without evidence of post-service treatment or 
other possible association with service, a VA examination 
under the duty to assist is not warranted.   38 C.F.R. 
§ 3.159(c)(4). 

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for herpes zoster, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b)






ORDER

Service connection for post-traumatic stress disorder is 
denied.    

Service connection for a left ankle disability is denied.  

Service connection for neck pain is denied.  

Service connection for headaches is denied.  

Service connection for herpes zoster is denied.  

Service connection for low back pain is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


